OPINION — AG — ** ASSESSMENT — OIL AND GAS — COUNTY ASSESSOR ** (1) A COUNTY ASSESSOR DOES `NOT' NEED TO HAVE REASON TO BELIEVE THAT AN OIL OR GAS WELL IS NONPRODUCING BEFORE ASSESSING IT AS PERSONAL PROPERTY FOR AD VALOREM TAXATION PURPOSES. (2) IT IS `NOT' PERMISSIBLE FOR A COUNTY ASSESSOR TO PLACE A PREDETERMINED, STANDARDIZED VALUATION OF $22,000.00 UPON EACH OF THE OIL AND GAS WELLS IN HIS OR HER COUNTY IN ASSESSING THEM FOR AD VALOREM TAXATION PURPOSES. (3) THE TAX EXEMPT STATUS OF SALT WATER DISPOSAL AND INJECTION WELLS DEPENDS UPON WHETHER THEY ARE FUNCTIONALLY INTEGRATED INTO THE PRODUCTION PROCESS WITHIN THE MEANING OF 68 O.S. 1001 [68-1001](H), AN ISSUE UPON WHICH THE TAXPAYER HAS THE BURDEN OF PROOF. (4) THE DISTANCE OF OIL AND GAS EQUIPMENT FROM A WELL HEAD IS `NOT' DISPOSITIVE OF THE ISSUE OF WHETHER OR NOT IT IS SUBJECT TO AD VALOREM TAXATION. (5) THE "PRODUCTION STATUS" OF AN OIL OR GAS WELL ON JANUARY 1 DOES `NOT' DETERMINE WHETHER IT IS SUBJECT TO AD VALOREM TAXATION FOR THE SUBSEQUENT FISCAL YEAR. THE DETERMINATIVE FACTORS ARE WHETHER ANY GROSS PRODUCTION TAX WAS LEVIED DURING THE MONTH COVERING THE PROCEEDING JANUARY 1 AND WHETHER THAT TAX WAS EVENTUALLY PAID. (6) ENTITLEMENT TO THE "IN LIEU OF" PROVISIONS ACCORDED CERTAIN PERSONAL PROPERTY BY 68 O.S. 1001 [68-1001](H) IS `NOT' CONDITIONED UPON THAT PROPERTY BEING "LISTED" WITH THE COUNTY ASSESSOR PURSUANT TO 68 O.S. 2431 [68-2431]. (GROSS PRODUCTION TAX, OIL AND GAS TAX, REVENUE, VALUATION) CITE: OPINION NO. 72-153, OPINION NO. 82-075, 68 O.S. 2437 [68-2437](A), 68 O.S. 2435 [68-2435], 68 O.S. 2431 [68-2431], 68 O.S. 2427 [68-2427](A), 68 O.S. 2404 [68-2404], 68 O.S. 1009 [68-1009], 68 O.S. 1001 [68-1001](H), 68 O.S. 1001 [68-1001] [68-1001](G) (JOHN D. ROTHMAN)